Citation Nr: 1104721	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  99-19 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for low back pain and 
strain with restricted range of motion, currently evaluated as 40 
percent disabling.  

2.  Entitlement to a total disability rating based on individual 
unemployability by reason of service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at 
Law


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to November 
1979.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran's September 1999 VA Form 9, Appeal to Board of 
Veterans' Appeals, reflects that she requested a hearing in 
Washington, D.C., before a Veterans Law Judge.  In an April 2001 
communication to the RO, the Veteran withdrew the request for a 
hearing.  

Thereafter, a June 2002 VA Form 9, with respect to the Veteran's 
low back claim, reflects her request for a hearing at the RO 
before a Veterans Law Judge and a September 2002 VA Form 9 with 
respect to her TDIU claim reflects that she did not want a 
hearing before a Veterans Law Judge.  Accordingly, although the 
Veteran's communications between September 1999 and September 
2002 are unclear as to whether she wished to testify before a 
Veterans Law Judge; inasmuch as her most recent communication 
regarding a hearing reflects that she does not want a hearing and 
her numerous communications to the RO from September 2002 to the 
present are silent with respect to her desire for a hearing, the 
Board concludes that the Veteran has effectively withdrawn her 
request for such a hearing.  38 C.F.R. §§ 20.702(d), 20.704(d).  
Written argument submitted by the Veteran's representative fully 
supports the finding that the Veteran does not want a hearing at 
this time and that remanding this case for clarification would 
serve no constructive purpose.  

In February 2007, the Board issued a decision adjudicating the 
claims listed on the title page.  The Veteran appealed that 
decision to the Court of Appeals for Veteran's Claims (Veterans 
Court).  In July 2008, the Veteran's Court granted a joint motion 
of the Veteran and the Secretary of Veterans' Affairs (the 
Parties), vacated the February 2007 decision, and remanded the 
matter to the Board.  

In June 2009, the Board again issued a decision adjudicating the 
claims listed on the title page.  The Veteran appealed that 
decision and in September 2010, the Veterans Court granted a 
joint motion of the Parties, vacated the Board's decision as to 
those issues and remanded those issues to the Board.  


FINDINGS OF FACT

1.  The Veteran's service-connected low back disability does not 
result in ankylosis of the spine, residuals of a fractured 
vertebra, intervertebral disc syndrome, or neurologic 
manifestations.  

2.  The Veteran's service-connected low back disability does not 
render her unable to secure or follow a substantially gainful 
occupation.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.21, 4.40, 4.45. 4.71a, 
Diagnostic Codes 5292, 5295 (West 2002); Diagnostic Code 5237 
(2010).

2.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.1, 4.16, 4.19, 4.25, 4.26 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  38 C.F.R. § 4.10.

In determining the severity of a disability, the Board is 
required to consider the potential application of various other 
provisions of the regulations governing VA benefits, whether or 
not they were raised by the Veteran, as well as the entire 
history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  

If the disability more closely approximates the criteria for the 
higher of two ratings, the higher rating will be assigned; 
otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is 
not expected that all cases will show all the findings specified; 
however, findings sufficiently characteristic to identify the 
disease and the disability therefrom and coordination of rating 
with impairment of function will be expected in all instances.  
38 C.F.R. § 4.21.  

In deciding the Veteran's increased rating claim, the Board has 
considered the determinations in Fenderson v. West, 12 Vet. App. 
119 (1999) and Hart v. Mansfield, 21 Vet. App. 505 (2008), and 
whether the Veteran is entitled to an increased evaluation for 
separate periods based on the facts found during the appeal 
period.  In Fenderson, the Veterans Court held that evidence to 
be considered in the appeal of an initial assignment of a rating 
disability was not limited to that reflecting the then current 
severity of the disorder.  In that decision, the Veterans Court 
also discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability evaluation 
has been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period (as in this 
case).  Id. at 126.  Hart extends Fenderson to all increased 
evaluation claims.   

As explained by the Veterans Court, "the relevant temporal focus 
for adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from the time period one 
year before the claim was filed until VA makes a final decision 
on the claim."  Hart, 21 Vet. App. at 509.  

All issues before the Board arise from the Veteran's low back 
disability.  Service connection was granted for a low back 
disability in an April 1981 rating decision.  The appeal as to 
the rating assigned for the Veteran's service-connected low back 
disability, evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5292-5295; arises from a March 1999 rating decision in which the 
RO proposed to reduce the schedular evaluation for this disorder 
from 40 percent disabling to 20 percent disabling.  Although the 
40 percent schedular evaluation was restored by a March 2000 
rating decision, the veteran perfected an appeal seeking an even 
higher rating.  There is no period of time on appeal during which 
the Veteran's service connected low back disability has been 
rated less than 40 percent disabling.  

In adjudicating these issues, the Board has reviewed conflicting 
statements from medical professionals.  In such cases it is 
within the Board's province to weigh the probative value of those 
opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), 
the Veterans Court stated:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . . 
. As is true with any piece of evidence, 
the credibility and weight to be attached 
to these opinions [are] within the province 
of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for 
doing so, the Board does not err by favoring one competent 
medical opinion over another.  See Owens v. Brown, 7 Vet. App. 
429, 433 (1995).  Greater weight may be placed on one examiner's 
opinion over another depending on factors such as reasoning 
employed by the examiners and whether or not, and the extent to 
which they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, 
the thoroughness and detail of a medical opinion are among the 
factors for assessing the probative value of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

In a more recent case, the Veterans Court provided additional 
guidance as to the weighing of medical opinion evidence.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Guiding 
factors in evaluating the probity of a medical opinion are 
whether the opinion was based on sufficient facts or data, 
whether the opinion was the product of reliable principles and 
methods, and whether the medical professional applied the 
principles and methods reliably to the facts of the case.  Id. at 
302.  Most of the probative value of a medical opinion comes from 
its reasoning.  Id. at 304.  

The relevant regulations for rating disabilities of the spine 
were revised effective September 26, 2003.  See 68 Fed. Reg. 
51454 (Aug. 27, 2003).  The Court has held that where the law or 
regulations governing a claim are changed while the claim is 
pending, the version most favorable to the claimant applies (from 
the effective date of the change), absent congressional intent to 
the contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991), to the extent it conflicts with the precedents of the 
United States Supreme Court (Supreme Court) and the Federal 
Circuit.  Karnas is inconsistent with Supreme Court and Federal 
Circuit precedent insofar as Karnas provides that, when a statute 
or regulation changes while a claim is pending before VA or a 
court, whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  Accordingly, the rule 
adopted in Karnas no longer applies in determining whether a new 
statute or regulation applies to a pending claim.  See VAOPGCPREC 
7-2003 (Nov. 19, 2003).

Additionally, the VA's Office of General Counsel has determined 
that the amended rating criteria can be applied only for periods 
from and after the effective date of the regulatory change.  The 
Board can apply only the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-00 (Apr. 10, 2000).

It is noted that the RO addressed the new criteria in its 
February 2006 supplemental statement of the case and both the 
criteria effective prior September 26, 2003, as well as the 
revised criteria in the May 2006 supplemental statement of the 
case.  Accordingly, the Board may also consider these amendments 
without first determining whether doing so will be prejudicial to 
the veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board has evaluated the Veteran's back disorder under 
multiple diagnostic codes to determine if there is any basis to 
increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's ability 
to engage in ordinary activities, to include employment, as well 
as an assessment of the effect of pain on those activities.  
38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

Based upon the rating criteria effective prior to September 26, 
2003, limitation of motion of the lumbar spine and lumbosacral 
strain provide ratings no higher than the 40 percent rating that 
has been in place since service connection was granted.  
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5295 (2002).  

Other Diagnostic Codes in effect prior to the revisions are not 
for application.  In this regard, the Veteran does not have 
intervertebral disc syndrome or any neurological manifestations 
of her back disability so Diagnostic Code 5293 is not for 
application.  There is no showing that the Veteran's spine is 
ankylosed so 38 C.F.R. § 4.71a Diagnostic Codes 5286and 5289 
(2002) are not for application.  There is no evidence that the 
Veteran has residuals of fractures of her lumbosacral vertebrae 
so Diagnostic Code 5285 (2002) is not for application.  

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic codes 
were reclassified.  These reclassified diagnostic codes include 
5237 for lumbosacral or cervical strain.  

The September 2003 regulation revisions provided a General Rating 
Formula for Diseases and Injuries of the Spine, with or without 
symptoms such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of injury 
or disease.   

Under that General Formula, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71, 
General Rating Formula for Diseases and Injuries of the Spine.  A 
50 percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine.  Id.  A 40 percent rating is assigned 
for where forward flexion of the thoracolumbar spine is limited 
to 30 degrees or less, or with favorable ankylosis of the entire 
thoracolumbar spine.  Id.  

Under the revised regulations, intervertebral disc syndrome could 
be evaluated under the General Formula or under the formula for 
incapacitating episodes.  The Veteran does not have 
intervertebral disc syndrome and there is no evidence of 
incapacitating episodes as defined by the regulation.  Id.  

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be evaluated 
separately, under an appropriate diagnostic code.  Id. at Note 
(1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id. at Note (2).  The normal combined range of motion 
of the thoracolumbar spine is 240 degrees.  Id.  The normal 
ranges of motion for each component of spinal motion provided in 
this note are the maximum that can be used for calculation of the 
combined range of motion.  Id.  

In exceptional cases, an examiner may state that because of age, 
body habitus, neurologic disease, or other factors not the result 
of disease or injury of the spine, the range of motion of the 
spine in a particular individual should be considered normal for 
that individual, even though it does not conform to the normal 
range of motion as noted.  Id. at Note (3).  Provided that the 
examiner supplies an explanation, the examiner's assessment that 
the range of motion is normal for that individual will be 
accepted.  Id.  

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Id. at Note 
(5).  Fixation of a spinal segment in neutral position (zero 
degrees) always represents favorable ankylosis.  Id.  

In determining the appropriate evaluation for musculoskeletal 
disabilities, particular attention is focused on functional loss 
of use of the affected part.  Under 38 C.F.R.  § 4.40, functional 
loss may be due to pain, supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  Under 38 
C.F.R. § 4.45, factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must be considered.  
DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology, and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 
(1997).  However, once the maximum rating available is assigned 
for such disability, § 4.40 and § 4.45 are not for application.  
Id.

The medical evidence of record, to include reports of numerous VA 
spine and joints examinations as well as VA and private treatment 
records, reflect that the Veteran uses a back brace and has low 
back pain and strain with restricted range of motion.  However, 
these records are silent with respect to findings or diagnoses of 
ankylosis.  

Inasmuch as the Veteran's low back pain and strain with 
restricted range of motion is evaluated as 40 percent disabling, 
she is already rated at the maximum assignable evaluation under 
Diagnostic Codes 5292 and 5295.  In addition, the medical 
evidence shows that she retains substantial useful motion.  
Therefore, a higher rating is not warranted on the basis of 
unfavorable ankylosis under Diagnostic Code 5237.  The Veteran 
herself has never claimed ankylosis and the post-service medical 
records would only provide highly probative evidence against such 
a finding.   

The preponderance of evidence of record shows that the Veteran's 
service-connected low back disability does not include neurologic 
manifestations.  For example, the March 2004 report of VA spine 
examination includes, as diagnoses, that there was no clinical 
evidence of any clinical/radiological evidence of osteoarthritis 
or other arthopathy of the lumbosacral spine as well as no 
clinical evidence of radiculopathy secondary to any disc disease 
of the lumbosacral spine.  Accordingly, the Board finds that 
neither a higher rating under Diagnostic Codes 5293 (effective 
September 23, 2002) or Diagnostic Code 5243 (effective September 
26, 2003) for intervertebral disc syndrome nor a schedular 
criteria for degenerative arthritis is warranted.  

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, higher compensation is not 
warranted under these provisions.  Range of motion as shown on VA 
examination reports reflect consideration of pain.  In this 
regard, it is important for the Veteran to understand that the 
objective medical record does not clearly support the current 
evaluation, let alone an increased evaluation.  Without 
consideration of pain, the current evaluation could not be 
justified.  In fact, the objective medical evidence tends to show 
that the current rating is not warranted.  

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the veteran's service-
connected lumbosacral strain.  

In the 2008 Joint Motion for Remand, the Parties determined that 
the Board had not explained the significance of certain 
statements in the March 2004 examination report.  Those 
statements are found in the first and second paragraphs of the 
March 2004 spine examination report, as follows:  

General Remarks:  States, examine vet, 
provide all objective findings pertinent to 
low back conditions needed to evaluate 
under the current spine criteria, as well 
as the other prior sets of spine criteria 
(we need to evaluate under each of the 
criteria,  this is an appeals case that has 
been pending for some time).  Please be 
advised that only one possible for us to 
pullup from our computer is the most 
current spine examination.  Please also 
note that veteran had a Compensation and 
Pension Examination for lumbar spine done 
21st of April 2001, 6th of February 2001, 
general medical 6th of June 2000 and lumbar 
spine examination done 4th of February 
2000.  

Review of Medical Records:  C- file is 
available for review and reviewed.  It is 
noted as above.  Veteran has had numerous, 
both cervical and lumbar spine, 
examinations done, last one was eighteen 
months ago, done on April of 2001.  

Additionally, in the March 2004 report of the hip examination of 
the same date and time and by the same examiner (obviously the 
same examination), the examiner stated as follows:  

Remarks:  Examined the veteran and provided 
all objective findings pertinent to the low 
back condition as needed to evaluate under 
the current spine criteria, as well as the 
two prior sets of spine criteria.  (We will 
need to evaluate under each set of 
criteria.  This is an appeal case and has 
been pending for some time.)

General remark:  Please note that veteran 
had a Compensation and Pension examination 
done for her back on 21st of April 2001, 
6th of February 2001, general medical on 
6th of June 2000, back examination of 
lumbar 4th of February 2000.  Also noted 
that we keep criteria most current in the 
computer.  Do not have access to two prior 
sets of spine criteria.  Most current spine 
criteria should incorporate all other older 
sets of criteria.  

In the 2008 Joint Motion for Remand, the Parties stated:

While the March 2004 VA examiner indicated 
that the "C-file is available and 
reviewed," R. 1696), the examiner also 
indicated "It is noted as above.  Id.  The 
referenced notation indicated "Please be 
advised that [the] only one possible for us 
to pull up from our computer is the most 
current spine examination," while noting 
Appellant had "a Compensation and Pension 
Examination for lumbar spine done 21st of 
April 2001, 6th of February 2001, general 
medical 6th of June 2000 and lumbar spine 
examination done 4th of February 2000.  Id.  
Accordingly, the parties agree that is 
unclear whether the March 2004 VA examiner 
reviewed any VA examination reports prior 
to the "most current spine examination" 
that the examiner was able to access by 
computer.  

In this regard, the Board finds it unclear as to what, exactly, 
is "unclear".  The claims file contains a rating decision dated 
April 21, 2001, a report of a VA examination which occurred on 
February 6, 2001, a report of a general medical examination which 
occurred on June 6, 2000, and a report of a spine examination 
which occurred on February 4, 2000.  

Beyond the above, the examiner clearly states "C- file is 
available for review and reviewed."  The Board does not believe 
the examiner is lying.   

Having read the words referred to in the Joint Motion in the 
context of the paragraphs in which those words are found, and in 
the context of his other comments, the Board has determined that 
the record clearly supports a finding that the examiner did 
review examinations other than the examination that was available 
via the computer.  

In support of this finding, the Board notes that in the first 
paragraph of the 2004 report the examiner first referred to the 
request to provide results needed to evaluate the disability 
under current and prior sets of spine criteria.  It is only after 
this sentence that the examiner noted that only the prior 
examination report was found in the computer.  The Board reads 
that sequence of sentences as the examiner explaining that after 
trying to locate in the computer the referred to different sets 
of criteria he was unable to pull up more than one examination 
report, thereby making it impossible, at least from the 
perspective of a computer search, for him to locate more than one 
set of criteria.  His reference to an April 21, 2001 examination 
report is obviously an entry shown on a computer screen for the 
April 21, 2001 rating decision as there is no indication that the 
Veteran ever was scheduled for an April 21, 2001 compensation 
examination.  

Furthermore, the examiner stated that he had reviewed the claims 
file and the examination reports referred to (and the rating 
decision dated April 21, 2001) are located in the claims file.  
There is no reason to believe the examiner is being less than 
honest about his review of the examination reports.  Of 
particular note is that although the examiner stated that earlier 
reports were not available in the computer, he specifically 
referred to one of those earlier reports, the June 2000 
examination report, in his discussion.  

Based on this review of the facts, the Board determines that the 
examiner reviewed all pertinent evidence.  This is the factual 
finding of the Board based on the reasons and bases cited above.  
In this regard, it is important to note that there is not a 
requirement (that the Board is aware of) that requires a VA 
examiner to cite all evidence in the medical report.  The 
critical question is whether the examination report is adequate 
for rating purposes, providing the undersigned with information 
necessary to make an informed determination.  The Board finds 
that the examination report is more than adequate.  

Also considered by the Board is whether a separate rating is 
warranted for neurologic manifestations of the Veteran's low back 
disability.  The preponderance of evidence is against such a 
rating.  

February 1999 VA examination results included that the Veteran 
had normal motor strength in the lower extremities, normal 
musculature of the back, reflexes of two plus and equal, and no 
sensory deficit.  This is evidence against a separate rating for 
neurological manifestations because these results tend to show 
that she had no neurological manifestation of her low back 
disability.  

In the more recent joint motion, the Parties agreed that, in the 
now vacated 2009 decision, it "appeared" that the Board failed 
to specifically address a September 2000 opinion from the 
Veteran's private physician, a January 2001 statement that the 
Veteran submitted from her employer, and a February 2005 decision 
regarding the Veteran's need to shift in her position at work, 
and regarding a statement that imaging suggested that there was a 
diminution of disc space in her low back.  To avoid any further 
ambiguity in this case, the Board specifically addresses those 
items of evidence in the instant decision:  

Of record are letters from two chiropractors.  In a June 1999 
letter, "P.H.", D.C. stated that he had been treating the 
Veteran for fibromyalgia symptoms aggravated by an uneven pelvic 
tilt.  

The Board finds that this is not evidence favorable to the 
Veteran's claim because it refers to conditions for which she is 
not service connected.  

In an undated statement, submitted during a June 2000 VA medical 
examination, Dr. "L.R." reported that the Alabama Family 
Chiropractic Clinic was treating the Veteran for fibromyalgia and 
severe back pain and that she had sciatica.  This statement also 
provided that the Veteran's "low back pain is also causing pain 
and problems in her right hip and both knees."  The statement 
itself is of record.  

The Board finds that this report is afforded limited probative 
weight favorable to her claim.  In this regard, the statement is 
unaccompanied by any clinical records and consists of nothing 
more than one probative and conclusory sentence.  

During the February 2000 VA examination, the Veteran reported 
that she had radiating pain and that she has cramps and knots in 
her legs.  She also reported lumps and knots in her chest all 
over her back and neck.  Physical examination again revealed no 
neurologic manifestations of her low back disability.  In that 
regard, straight leg raising caused contralateral low back pain 
at 50 degrees bilaterally without any radiculopathy symptom, deep 
tendon reflexes were one to two plus bilaterally, symmetrical, 
plantar flexors.  Importantly, X-rays of her low back were 
reported as normal and she was diagnosed with "Chronic low back 
pain with x-rays being normal."  

The Board finds that this is simply more evidence against 
assigning a separate rating because this report tends to show 
that the Veteran's low back disability did not result in any 
neurological manifestation.  

April 2000 VA treatment notes include the Veteran's report that 
the plantar surface of her right foot was numb.  The physician 
who treated her stated that her presentation was unclear as to 
her fibromyalgia and reported upper and lower limb symptoms.  
This physician also stated that her low back pain initially 
presents as L4, L5 radiculopathy.  In the statement received in 
June 2000, Dr. L.R. reported that the Alabama Family Chiropractic 
Clinic was treating the Veteran for fibromyalgia and severe back 
pain and that she had sciatica.  These reports are evidence 
favorable to the Veteran's claim.  

The report of a June 2000 VA general medical examination 
indicates negative Babinski and three plus bilateral patella 
reflexes.  Leg strength was four bilaterally.  Fine motor and 
graphesthesia were intact.  Sensory and function was tested and 
was adequate when checked with monofilament.  Position sense was 
intact.   

Diagnostic testing included x-rays of the lumbar spine from April 
2000, which were normal.  CT study of her lumbar spine, also from 
April 2000, was normal.

Diagnoses did not include that she had radiculopathy of the lower 
extremities or any other neurological manifestations of her 
lumbar spine disability.  

Again, this is evidence against assigning a separate rating for 
neurological manifestations of her low back disability because 
this report shows that she does not have such manifestations.  
Once again, the Board must note the noticeable absence of 
objective testing (x-ray and CT scans) supporting the Veteran's 
claim.  In any event, even if the Board assumes the existence of 
a back disability, such facts only provide evidence against a 
finding that the Veteran is entitled to a evaluation higher than 
40 percent for such a problem. 

In a September 2000 letter, "J.D.N.," D.C., reported that the 
Veteran had come to his practice on August 1, 2000 and was last 
seen on September 20, 2000, at which time she her condition had 
not reached maximum medical improvement.  He stated that 
"physical examination and radiological findings revealed chronic 
recurrent strain and sprain of the cervical spine, concomitant 
with chronic rotator subluxation strain and sprain of the lumbar 
spine and pelvic articulations."  He also, stated in pertinent 
part, as follows:

She has a very unstable lower back and 
neck, including spondylosis, degenerative 
joint disease, positive Orthopedic and 
Neurological test, exostosis of the 
cervical spine and misalignment of the 
spinal column.  There is a loss of normal 
cervical lordosis and large anterior 
marginal spurs noted from c3 to c7.  It is 
very difficult to say whether a person is 
or is not able to do "anything" 
(completely disabled).  She can take care 
of herself and she is mobile.  Full time 
employment is not recommended at this time 
however part time employment should be 
considered.  

Associated with this letter are copies of records from August 1, 
2000 to September 20, 2000.  These include either no findings or 
negative findings for all items in a "NEUROLOGICAL" findings 
section.  The Veteran has indicated on anatomical drawings, that 
she had aching in her knees, right foot, right buttocks, and low 
back, stabbing pain over her right hip, and pins and needles on 
the soles of both feet.  Another form indicates that there were 
x-rays from VA.  The form upon which the Veteran indicated the 
location of symptoms is not the report of a medical professional, 
but rather is simply the Veteran's report of her symptoms.  It is 
therefore part and parcel to her reports of symptoms found 
elsewhere in the file and the weight afforded the form is 
included in the Board's consideration of her reports of symptoms.  

In October 2000, the VA rheumatology clinic saw the Veteran for 
complaints of pain, including of her back.  Physical examination 
findings include that the Veteran had no focal sensory or motor 
deficits, deep tendon reflexes were 2 plus bilaterally, and 
muscle strength was five out of five.  The assessment was that 
there was no systemic disease and that she probably had 
fibromyalgia syndrome.  May 2001 VA clinic notes indicate that 
objectively, the veteran's legs were negative neurovascularly.  

The Board finds that these items of evidence are unfavorable to 
the Veteran's claim because the evidence tends to show that she 
has no neurologic manifestations of her service-connected low 
back disability.  Because this evidence includes clinical 
findings, not influenced by the Veteran's inherent interest in 
obtaining benefits, the evidence is afforded significant 
probative weight.  

A February 2001 report from "L.S.," M.D. includes physical 
examination findings that the Veteran hand three plus reflexes in 
the upper and lower extremities, intact sensory examination with 
no dermatomal abnormalities or sensory problems.  Dr. L.S. 
observed that the Veteran would be able to stand 4 to 6 hours and 
sit 4 to 6 hours.  

The Board finds that this report only adds more evidence to the 
finding that the Veteran has no neurologic manifestations of her 
service-connected low back disability.  

In December 2002, the Veteran again reported sensory deficit in 
her feet.  She was positive for straight leg raising.  This is 
some evidence favorable to a separate rating.  However, sensory 
examination during the March 2004 VA examination found 
contralateral leg raises negative with negative Lesegus sign.  
Sensory examination revealed sharp and dull sensation of all 
aspects of her lower extremities, including the sacral segments.  
Motor examination showed no atrophy of the lower muscle groups 
with muscle strength in the lower extremities four out of five 
and reflexes at the knees three out of five, bilaterally.  The 
examiner stated that there was no clinical evidence of 
radiculopathy secondary to any disc disease of the lumbosacral 
spine, providing only more evidence against this claim.  

Of record are extensive Social Security Administration (SSA) 
records with regard to the Veteran's disability claim with that 
agency.  A decision dated in February 2005 includes findings that 
the Veteran had at least a high school education.  This decision 
also includes the statement as follows:  

Since June 2, 2002, the claimant has 
retained the residual functional capacity 
to perform sedentary work with the 
requirements that she shift from sitting to 
standing at will and that she engage in 
only infrequent use of her upper 
extremities.  The requirement that she be 
allowed to sit or stand at will is based 
upon the claimant's lower back pain.  
Imaging has suggested diminution of disc 
space in the claimant's lower back.  She 
must engage in only infrequent use of her 
upper extremities because of the pain from 
carpal tunnel syndrome.  

Weighing the evidence just discussed, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's service-connected low back disability results in 
neurological manifestations.  The evidence most favorable to her 
claim in this regard is that from Dr. J.D.N., the chiropractor 
and the statement in the SSA records that "imaging has suggested 
diminution of disc space in the claimant's lower back."   
However, this statement in the SSA decision and Dr. J.D.N.'s 
September 2000 letter and treatment records are afforded less 
weight than the numerous treatment records, examination reports, 
and the findings of Dr. L.S., which tend to show that the Veteran 
has no abnormal radiology (imaging) results of his lumbar spine 
and has normal neurological function with regard to his lumbar 
spine which the Board finds overwhelming in objective probative 
weight the evidence that supports this claim, including the 
Veteran's statements.   

In this regard, Dr. J.D.N.'s treatment reports are somewhat 
inconsistent with his letter.  He reports that the Veteran has 
positive neurologic and radiology findings but his treatment 
report shows negative or no findings.  His letter is also not 
specific to the Veteran's low back as he bundles together lower 
back and neck findings in the letter and then refers specifically 
only to the cervical vertebrae.  As to the statement in the SSA 
decision, it is not definite (suggests) and is in the nature of a 
determination by an administrative law judge in that individual's 
weighing of the evidence as opposed to the more definite 
statements of medical professionals found in the examination 
reports and treatment records that the Board has relied on to 
make this decision.   

In this regard, the Board asks the parties of the joint motion 
and the Court to review the sheer number of findings and the 
consistency of the findings of essentially normal neurological 
function.  The Board finds that this tends to weigh heavily in a 
manner unfavorable to assignment of a rating for neurological 
manifestations of the Veteran's service connected lumbar spine 
disability.  The evidence in this case is unusually clear, based 
on what can only be considered an extensive evaluation of this 
alleged problem by many health care providers.  

As to the Veteran's own subjective reports, those do not tip the 
scales in the opposite direction or result in equipoise because 
the objective findings (which preponderate against the claim) are 
not subject to a taint of interest in obtaining benefits, as are 
the Veteran's reports.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) (providing that the credibility of a witness can be 
impeached by a showing of interest); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in 
the outcome of a proceeding may affect the credibility of 
testimony).  

Based on the above, the Veteran's low back disability does not 
warrant an additional rating based on neurological manifestations 
because the preponderance of the evidence shows that she has no 
neurological manifestations of her service connected low back 
disability.  

Also considered by the Board is whether referral for 
extraschedular consideration is warranted as to the rating for 
her low back disability.  To accord justice in an exceptional 
case where the scheduler standards are found to be inadequate, 
the field station is authorized to refer the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  38 
C.F.R.  § 3.321(b)(1) (2010).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Veterans Court 
has held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R.  § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court 
further held that the Board must address referral under 38 C.F.R. 
§3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

More recently, the Veterans Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  Either the RO or the Board must first determine whether 
the schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular consideration 
is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does 
not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must determine 
whether the veteran's exceptional disability picture includes 
other related factors such as marked interference with employment 
and frequent periods of hospitalization.  Id. at 116.  If this is 
the case, then the RO or the Board must refer the matter to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service for the third step of the analysis, 
determining whether justice requires assignment of an 
extraschedular rating.  Id.  

Here the rating schedule for low back disabilities along with 
application of 38 C.F.R. § 4.40 and § 4.45 account for all of the 
manifestations, symptomatolgy and level of disability resulting 
from the Veteran's service connected low back disability.  These 
criteria account for limitation of motion and functional 
limitations, including pain, and for both neurological and 
orthopedic manifestations.  As the first prong of the Thun 
analysis is not satisfied, the Board will not refer this 
disability for extraschedular consideration of a higher rating.  

Next, the Board addresses her claim that she is unemployable, 
including whether extraschedular consideration is warranted on 
that basis.  

Total disability is considered to exist when there is any 
impairment which is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any 
disability or combination of disabilities for which the rating 
schedule prescribes a 100 percent evaluation.  38 C.F.R. 
§ 3.340(a)(2).

A total disability rating for compensation purposes may be 
assigned on the basis of individual unemployability, that is, 
when the disabled person, in the judgment of the rating agency, 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. 
§ 4.16(a).  In such an instance, if there is only one such 
disability, it must be rated at 60 percent or more; if there are 
two or more disabilities, at least one disability must be rated 
at 40 percent or more, and sufficient additional disability must 
bring the combined rating to 70 percent or more.  Id.

Because her low back disability is the only service connected 
disability and is rated at less than 60 percent disabling, a TDIU 
cannot be granted based on application of 38 C.F.R. § 4.16(a).  

Where the percentage criteria under section 4.16(a) are not met, 
entitlement to the benefit on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service connected 
disabilities, and consideration is given to the veteran's 
background including his or her employment and educational 
history.  38 C.F.R. §§ 3.321(b), 4.16(b); see also Fanning v. 
Brown, 4 Vet. App. 225 (1993).  

Individual unemployability must be determined without regard to 
any nonservice connected disabilities or the Veteran's advancing 
age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  Thus, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any nonservice 
connected conditions and advancing age, which would justify a 
TDIU.  See Van Hoose, supra; see also Hodges v. Brown, 5 Vet. 
App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  

The Board must consider the effects of the Veteran's service 
connected disabilities in the context of her employment and 
educational background.  See Fluharty v. Derwinski, 2 Vet. 
App. 409, 412-13 (1992).  The critical issue before the Board at 
this time is whether the veteran is unable to work due to a 
single service connected disability with a rating of only 40 
percent.  

In Beaty v. Brown, 6 Vet. App. 532, 537 (1994), the Court 
indicated that the Board cannot deny a veteran's claim for total 
rating based on individual unemployability without producing 
evidence, as distinguished by mere conjecture, that the claimant 
can perform work.  

A detailed review of the post service treatment records, to 
include the determination and supporting documentation from the 
SSA in connection the Veteran's claim for such disability 
benefits, clearly indicates numerous nonservice connected 
disorders including, but not limited to, bilateral carpal tunnel 
syndrome, status post fracture of the distal ulna, degenerative 
disc disease (not of the low back), and mental health complaints.  
The Board finds that the post service medical records, as well as 
a report of a former employer, provide, as a whole, highly 
negative evidence against the Veteran's claim that her service-
connected low back disability renders her unable to secure and 
follow a substantially gainful occupation.  

In arriving at this conclusion, the Board has considered the 
Veterans Court's decision in Mittleider v. West, 11 Vet. App. 181 
(1998).  That case involved a claimant who had a service 
connected psychiatric disability, post traumatic stress disorder 
(PTSD) and a non service connected psychiatric disability, a 
personality disorder.  Id.  The Veterans Court quoted VA's 
response to comments regarding a then recent change in the rating 
criteria for evaluating mental disabilities as follows: "when it 
is not possible to separate the effects of the [service-connected 
condition], VA regulations at 38 C.F.R. § 3.102, which require 
that reasonable doubt on any issue be resolved in the appellant's 
favor, clearly dictate that such signs and symptoms be attributed 
to the service-connected condition."  Id.  citing 61 Fed. Reg. 
52698 (Oct. 8, 1996).  

Here, it is possible to separate the effects of the Veteran's low 
back disability from other disabilities that practitioners have 
stated kept her from working because most of the reports of her 
unemployability have to do with her upper extremities, neck and 
shoulders; conditions not involving her low back.  

In this case, the Veteran has indicated that she has been 
unemployed since 2000 due to her service-connected low back 
disability.  Essentially, she contends that she is unable to 
maintain substantially gainful employment due to her service 
connected low back disorder.  She explained during the general 
medical examination of June 2000 that the length of time she can 
sit and stand has decreased due to her low back disability.  

In a VA Form 21-8940 received in July 2000, the Veteran listed a 
number of employers and explained that she had to leave her last 
job because she was out of work with her back too often.  In 
January 2001, VA received a VA Form 21-4192 signed by an employer 
or supervisor indicating that the Veteran had worked for 
approximately three and one half months as a secretary for 20 to 
30 hours per week.  The employer or supervisor indicated that 
concessions made included providing a chair and workstation 
accommodation for her back condition but that this did not help; 
and that the reason for termination was that she was out sick too 
much with back problems.  

The June 2002 VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, reflects that 
the Veteran has completed two years of college.  No additional 
training was reported.  She reported that she had worked as an 
office clerk, accounting assistant, and cashier.  She further 
reported that, although she last worked in March 2000, she was 
last employed full-time in October 1996.  The Veteran did not 
identify a service connected disability which prevents her from 
securing or following any substantially gainful occupation.  

The December 2006 Appellant's Brief notes the Veteran's 
profession is an accounting technician, a duty which is generally 
performed while sitting, and the Veteran's back symptoms are 
precipitated by prolonged sitting.  Accordingly, it is argued 
that the Veteran's employment handicap invites the application of 
extraschedular consideration.  

The Veteran's level of education and varied work background lead 
the Board to the conclusion that she is not all that restricted 
in substantially gainful occupations from which to choose.  She 
has contended that she cannot engage in an occupation unless she 
can shift position and sit or stand at will.  This argument is 
not supported by the findings of Dr. L.S., who indicated that she 
was limited to 4 to 6 hours of sitting or standing.  

Dr. J.D.N.'s comment that full time employment was not 
recommended but part time employment should be considered has 
been taken into consideration.  He, however, does not explain why 
part time employment instead of full time employment should be 
considered.  His statement thus lacks agreement with the 
Veteran's report that she must be able to shift her position at 
will in order to work.  Whether one is employed full time or part 
time would not make any significant difference if the limitation 
depended on the ability to shift one's position at will.  Hence, 
Dr. J.D.N.'s comment is afforded little weight.  

The January 2001 report reflects only that the Veteran was 
terminated from a job that she held for three and one half months 
because she was off work due to sickness too often.  This report 
is afforded some limited weight.  

During this same period of time, however, medical evidence tends 
to show that the Veteran is not so limited by her service 
connected back disability to render her unable to secure and 
maintain a substantially gainful occupation.  In this regard, Dr. 
L.S., after thorough examination of the Veteran, opined in 
February 2001 that the Veteran would be diminished in sitting or 
standing to between 4 and 6 hours.  Thus, it appears that her low 
back disability would not, from a medical point of view, prevent 
her from sitting for 4 to 6 hours or standing for 4 to 6 hours.  
This is evidence in direct contradiction to the Veteran's report 
as to why she cannot work.  That the Veteran took excessive sick 
time from work in 2000 weighs in her favor but the report from 
Dr. L.S. leads the Board to the conclusion that the use of sick 
time was not necessary, at least to the extent that it was used 
due to her low back disability.  

To be clear on this matter:  The Veteran argues that she cannot 
work because she has to have a job where she can stand or sit at 
will but the report of a medical professional who examined her 
indicates that she can sit or stand for hours at a time.  The 
Board places more weight on the medical professional's report 
because the medical professional is in a better position to know 
whether her back disability actually limits her in the manner 
that the Veteran suggests.  

A U.S. Department of Labor report form, dated in August 2002 and 
signed by "S.R.B.", M.D., indicated that the Veteran then 
possibly required left carpal tunnel surgery but would still be 
disabled in both hands.  A January 2002 letter signed by 
"J.F.C.", Jr. M.D., indicated that the Veteran could not do any 
typing or lifting or work in a cold environment, all due to her 
carpal tunnel syndrome.  Importantly, neither of these reports 
mentions her back.  A November 2001 report signed from Neurology 
Consultants of Montgomery, P.C. mentions that the Veteran had an 
injured neck and a sore back but attributed her significant 
symptoms to her nonservice connected neck disability, for 
example, stating that most of her pain was in her shoulders, 
worse with the use of her arm, and that her hands tended to go 
numb.  

Additionally, a memorandum dated in June 2002, from a Federal 
government agency, indicates that the Veteran was terminated from 
employment with that agency due to her physical inability to 
perform her job as an accounting technician.  The physical 
condition that rendered her unable to perform her job: carpal 
tunnel syndrome.  There is no mention of a back disability.  

These reports specifically address how the Veteran's physical 
conditions affect her employment.  That the reports focus on her 
cervical spine and carpal tunnel syndrome but not her service-
connected low back disability tends to show that her low back 
disability does not render her unemployable.  In other words, in 
the context of these reports one would expect to find statements 
that her low back disability rendered her unemployable, if, 
indeed, that was the case.  That the reports refer to other 
conditions and more or less assign unemployability to those 
conditions, but not her low back disability, is itself an 
indication that her service-connected low back disability does 
not render her unable to secure and follow a substantially 
gainful occupation.  

Beyond the above, the fact that the Veteran blames her service 
connected back disability for her unemployment when dealing with 
the VA, but then appears to indicate other causes (carpal tunnel 
syndrome) when dealing with individuals not associated with VA, 
only undermines the Veteran's creditability with the Board.   

In December 2010, the Veteran's representative submitted a nine 
page employment evaluation conducted by "E.R.H." who identified 
herself as a Diplomate, American Board of Vocational Experts.  He 
also submitted a written waiver of RO consideration of the 
evidence in the first instance and, therefore, the Board has 
considered the evidence in this decision.  38 C.F.R. § 20.1304(c) 
(2010).  

E.R.H. notes that the Veteran has a college education and states 
that she has skills which allow for sedentary employment.  In the 
Summary section of the report, E.R.H. notes that she conducted a 
telephone interview with the Veteran and the Veteran reported 
that her back pain impairs her ability to walk, sit, and drive 
and that she sleeps poorly - causing ongoing fatigue, and cannot 
work or perform chores at home, including cleaning or doing 
laundry.  E.R.H. concludes, ultimately, that the Veteran's lumbar 
condition renders her unable to secure and maintain substantially 
gainful employment.  

Nearly all of the report is a history of the Veteran's employment 
and medical complaints and treatment.  As to E.R.H.'s conclusion 
and any explanation of why the Veteran is unemployable, the 
pertinent part of the report are the final three paragraphs, 
which are as follows:  

She reported in our telephone call that she 
has had constant back pain to the present 
that impairs her ability to walk, sit and 
drive.  She sleeps poorly which causes 
ongoing fatigue.  She stated that she is 
unable to work and cannot perform chores 
around her home such as laundry or cleaning 
her house.  She reported that she has 
continued treatment for her back pain but 
is unable to get any long-lasting relief, 
even from injections and medications.  Her 
statements are consistent with medical 
records that show progressive worsening of 
her back condition over the years.  

[The Veteran also suffers from bilateral 
carpal tunnel syndrome, cervical 
degenerative joint disease, bilateral knee 
problems and pain in her right hip.  These 
problems, in combination with her service-
connected low back condition, clearly 
render her unable to maintain any type of 
competitive gainful employment.  However, 
when assessing the impact of her lumbar 
condition in and of itself without 
consideration of her other non-service 
connected conditions, her lumbar condition 
renders her unable to secure and maintain 
substantially gainful employment.  

[The Veteran] has not been successful in 
following a substantially gainful 
occupation since 1999, though it is unclear 
exactly which month she stopped working.  
She has had four unsuccessful work attempts 
since then in 2000, 2001, 2007, and 2008 
that ended because of her chronic low back 
pain and functional limitations, it is at 
least as likely as not that her service-
connected back condition rendered her 
unable to secure and follow a substantially 
gainful occupation, and that this 
unemployability dates back to 1999.  

The Board finds that most of this is not a rationale, but rather 
is a series of conclusions.  E.R.H. states that the Veteran had 
four unsuccessful work attempts in 2000, 2001, 2007, and 2008 due 
to her chronic low back pain and functional limitations.  She 
refers to the Veteran's employment as an accounting technician 
with a government organization, where she was hired in July 2001 
and terminated in June 2002.  But, as already explained, the 
stated reason in the letter form that organization for her 
termination was that it was because of limitations due to her 
carpal tunnel syndrome.  E.R.H.'s reference to the year 2000 
employment is a reference to the employment already discussed and 
reflected by the January 2001 VA Form 21-4192 signed by an 
employer or supervisor indicating that the Veteran had worked for 
approximately three and one half months, that an ergonomic chair 
had been provided, and that she was terminated due to excessive 
use of sick time.  As already explained, the February 2001 
medical evidence from Dr. L.S. indicates that the Veteran's back 
disability did not so limit her as to keep her from either 
standing or sitting for periods of 4 to 6 hours.  That the 
Veteran was away from her job with an explanation that she was 
sick is evidence favorable to her claim, but Dr. L.S.'s opinion 
the Board finds more probative for the reasons already discussed.  
Hence, the Board finds little value in the Dr. E.R.H.'s reference 
to leaving the 2000 employment due to back problems.  

As to the reference to year 2007 and 2008 periods of employment 
that ended due to her low back and functional limitations, this 
is based entirely on the Veteran's report via a telephone 
interview that she cannot work due to her low back disability.  
E.K.H.'s statement does no more than record what the Veteran has 
stated - that she cannot work do to her service-connected 
disability, and thus adds nothing substantive in that regard.  

The Board has focused on E.R.H.'s statements of the Veteran's 
employment in 2000, 2001, 2007, and 2008, because E.R.H.'s 
reasoning amounts to reference to this employment and to the 
Veteran's statements.  All of E.R.H.'s other statements are 
either statements of facts, wholly conclusory statements that the 
Veteran's low back disability renders her unemployable, or 
reports that the Veteran reported via telephone that her service-
connected low back disability renders her unemployable.  

For example, the statement "when assessing the impact of her 
lumbar condition in and of itself without consideration of her 
other non-service connected conditions, her lumbar condition 
renders her unable to secure and maintain substantially gainful 
employment" adds nothing in the way of explanation, but is 
merely a lengthy conclusion.  E.R.H.'s report is given little 
weight because it does little more than repeat what the Veteran 
has alleged.  The medical evidence of record indicates that the 
Veteran's low back disability does not render her unable to 
secure and follow a substantially gainful occupation.  

Not only Dr. L.S.'s statements but also the results of the March 
2004 VA examination tend to show that the Veteran's low back 
disability does not render her unable to secure and follow a 
substantially gainful occupation.  During that examination, 
forward flexion was measured from 0 to 60 degrees, with the 
Veteran complaining of pain at 60 degrees.  At that time she 
walked unaided by cane or other assistive device.  The Veteran 
reported that she had a back brace at home.  She reported that 
she could only walk 15 to 20 minutes until her back hurt.  She 
reported that she was unable to wash her clothes because she 
could not bend over to get the clothes out of the dryer.  

Thus, her low back disability tends to limit her to sitting or 
standing for periods of 4 to 6 hours without a break and causes 
her pain if she walks more than 15 minutes or bends forward more 
than 60 degrees.  While some occupations may require standing or 
sitting for more than 4 hours without shifting, bending over more 
than 60 degrees in forward flexion, or walking for more than 20 
minutes at a time, this is not so common a requirement to lead to 
the conclusion that the Veteran's low back disability renders her 
unable to secure and follow a substantially gainful occupation.  
This is particularly true given her work experience and level of 
education.  It is even more the case when considering that a good 
deal of objective testing places into serious question the 
existence of the disability at issue, let alone the issue before 
the Board at this time. 

Of note is that the Veteran had reported prior to employment with 
the Federal government beginning in July 2001, that she could not 
work due to her low back disability.  That the June 2002 letter 
from the agency mentioned only her carpal tunnel syndrome and not 
her back disability tends to show that her assertions as to why 
she cannot work are not accurate.  Of particular note in this 
regard is that the letter refers to duties including walking, 
stooping, bending and carrying or lifting heavy paper materials 
for use in printers as well as use of the hands and fingers to 
perform a variety of duties.  

Importantly, all references to the Veteran's inability to do the 
job are to her hands or wrists.  If she was indeed limited by her 
low back disability, as she contends, the Board would expect to 
find at least some reference to such disability.  It is not 
believable that such references would have left out an effect of 
her low back disability on such tasks if indeed she had 
limitations due to her low back disability.  The reference solely 
to her carpal tunnel syndrome, in the context of the letter, is 
evidence that her low back disability does not render her unable 
to secure and maintain a substantially gainful occupation.  There 
is no question as to whether symptoms from carpal tunnel syndrome 
are separable from symptoms of a low back disability.  

While the veteran may be receiving Social Security benefits, it 
is permissible for Social Security to consider both the veteran's 
service-connected and nonservice-connected disorders, the Board 
may not.  In this regard, it is noted that the Court has held 
that Social Security Administration decisions are not controlling 
for VA purposes.  See Collier v. Derwinski, 1 Vet. App. 413 
(1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. 
Derwinski, 2 Vet. App. 181 (1992); Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  Simply stated, the medical and factual evidence 
provides evidence against a finding that the service connected 
disorder, standing alone, has caused the veteran's unemployment.  

The Veteran's service-connected low back disorder may interfere 
with some types of work but does not prevent her from securing 
and maintaining a substantially gainful occupation.  As stated by 
the Court, the record must reflect some factor that takes a 
particular case outside the norm in order for a claim for 
individual unemployability benefits to prevail.  Van Hoose, 4 
Vet. App. at 363.  The fact that a veteran is unemployed or has 
difficulty obtaining employment is not enough.  Id.  The question 
is whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether she can find 
employment.  Her educational background and work experience are 
not so limited as to place her situation outside the norm.  

For the reasons stated above, the Board finds that the 
preponderance of the evidence of record is against assigning a 
schedular rating higher than 40 percent disabling or assigning a 
separate rating for neurological manifestations of the Veteran's 
low back disability for any period of time encompassed by this 
appeal.  Similarly, the Board finds that neither a TDIU based on 
extraschedular considerations nor referral for extraschedular 
considerations for a higher rating of any kind is warranted for 
any period of time encompassed by this appeal.  Hence, the appeal 
must be denied.  The evidence in this case is not so evenly 
balanced so as to allow application of the benefit-of- the-doubt 
rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the claim 
and to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the five 
elements of the claim, including notice of what is required to 
establish service connection and that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

For an increased-compensation claim, section § 5103(a) requires, 
at a minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and daily 
life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008).  
Further, if the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at least 
general notice of that requirement to the claimant.  Id. 

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment and 
daily life.  Id.  As with proper notice for an initial disability 
rating and consistent with the statutory and regulatory history, 
the notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, and 
any other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 43-
44. 

In the instant case, VCAA notice was provided to the Veteran in 
July 2002 and June 2003 letters and in an attachment mailed to 
the Veteran in May 2006 along with a supplemental statement of 
the case.  The Board is aware that VA's duty to notify under the 
VCAA cannot be satisfied by notice placed in a document provided 
for completely different purposes and required prior to enactment 
of the VCAA, such as a supplemental statement of the case.  See 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Here, the 
May 2006 attachment was a separate two page document that was 
merely sent along with the supplemental statement of the case and 
was not embedded in the supplemental statement of the case.  

The July 2002 and June 2003 letters informed the Veteran of the 
types of evidence that could substantiate the Veteran's claim for 
service connection and of VA's and the Veteran's respective 
duties in obtaining evidence.  While the June 2003 letter 
informed the Veteran of the evidence necessary to substantiate a 
claim for service connection, neither letter provided information 
as to the evidence necessary to substantiate claims for increased 
ratings.  

The May 2006 addendum informed the Veteran as to how disability 
ratings are assigned including that ratings are assigned based on 
a schedule for evaluating disabilities that is published in 
chapter 38 part 4 of the C.F.R.  This is equivalent to telling 
her that ratings are assigned based on application of criteria 
found in diagnostic codes.  This addendum also informed the 
Veteran that ratings can be assigned outside of this schedule.  
She was told that evidence going to her employment could 
substantiate her claims.  While the rating schedule for 
disabilities of the spine is based in part on measurements, the 
criteria applicable to a rating higher than that already assigned 
for her disability do not depend on measurements.  Finally, the 
addendum informed her as to how VA assigns effective dates.  

Although the notice was sent after the initial adjudication of 
the Veteran's claims, the Veteran had a meaningful opportunity to 
participate in the development of her claims following the 
notice.  The RO readjudicated her claims in a July 2006 
supplemental statement of the case, sent after the last notice.  
For these reasons, the timing error as to the notice provided, 
was cured.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as a statement of 
the case or supplemental statement of the case, is sufficient to 
cure a timing defect).  

To the extent that there may be any remaining defect in VCAA 
notice, there is no indication of prejudice to the Veteran or 
that the notice or any lack thereof has affected the essential 
fairness of the adjudication.  Hence, there is no reason for the 
Board to delay adjudication based on the notice provided in this 
case.  See Shinseki v. Sanders 129 S.Ct. 1696 (2009); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent treatment 
records and providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO has obtained service treatment records and VA 
treatment records.  Associated with the claims file is evidence 
from "R.D.", D.C., "P.H.", D.C., "W.K.S.", D.C., "L.S.", 
M.D., the Social Security Administration, and evidence related to 
the Veteran's employment.  Adequate VA examinations were afforded 
the Veteran in February 1999, February 2000, June 2000, and March 
2004.  An additional relevant opinion was obtained in February 
2001. 

As explained in the section addressing the merits of the 
Veteran's claims, the Board finds that the examinations afforded 
the Veteran and the opinions provided by the examiners were 
adequate.  In particular, the March 2004 examiner's reference to 
early examination reports not being available on the VA computer 
system was made in reference to a request by the RO that the 
examiner provide results that went to both the then current 
rating criteria and the rating criteria that were in existence 
prior to the 2002 and 2003 revisions.  Though the examiner was 
unable to find the earlier criteria in the computer system, the 
examination report provided the necessary information to address 
all pertinent criteria.  The examiner indicated that he had 
reviewed the claims file and, regardless of what reports were 
available in the computer system, there is no indication that the 
claims file did not contain all relevant reports.  

Significantly, neither the appellant nor her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


